FILED

UNITED sTATEs DISTRICT CoURT APR 2 8 2015
FoR THE DISTRICT oF CoLUMBIA cwm, u.s. answer & Ba,,k,,, tc
Courts for the D|str|ct of Coluinbia

)

)

UNITED sTATEs oF AMERICA )
)

v. ) Criminal Case N0. 16-0060 (RCL)

)

RQGER JERoME FISHER, )
)

Defendant. )

)

)

MEMORANDUM OF FINDINGS OF FACT AND STATEMENT OF REASONS IN
SUPPORT OF ORDER OF DETENTION

Defendant is charged by indictment with bank robbery, in violation of Title 18, United
States Code, Section 2ll3(a). The Court conducted a detention hearing on April 25, 2016, Upon
consideration of the proffers and arguments of counsel, and the entire record herein, the Court
ordered defendant to be held without bond pursuant to 18 U.S.C. § 3l42(e). The findings of fact
and statement of reasons in support of the Order of Detention follow.

I. Relevant Legal Standards

The Bail Reform Act of 1984, 18 U.S.C. § 3141, et seq., provides in pertinent part, that if
a judicial officer finds by clear and convincing evidence that "no condition or combination of
conditions will reasonably assure the appearance of the person as required and the safety of any
other person and the community, such judicial officer shall order the detention of the person before
trial." 18 U.S.C. § 3 141 (e). lmportantly, only one of these conditions must be shown, meaning that
"if a defendant poses a danger to society, the Court has a sufficient basis upon which to order

pretrial detention." United States v. Henry, 935 F. Supp. 24, 25 (D.D.C. 1996).

In determining whether there are conditions of release that will both reasonably assure a
defendant’s required appearance and preserve the safety of the community, the Court must
consider the available information concerning: (l) the nature and circumstances of the offense
charged, including whether the offense is a crime of violence or involves a minor victim or a
controlled substance, firearm, explosive, or destructive device; (2) the weight of the evidence
against the person; (3) the history and characteristics of the person; and (4) the nature and
seriousness of the danger to any person or the community that would be posed by the person’s
release. 18 U.S.C. § 3l42(g).

II. Discussi0n

Both counsel for the government and counsel for the defendant proceeded by proffer.
Counsel for the government proffered that at approximately l0:00 am on October 5th, 2015,
defendant entered a PNC Bank at 4lOO South Capitol Street in Washington D.C. According to
government counsel’s proffer, the defendant then presented a demand note to the teller, which
read: "all the money now or get shot. Thank you," and pointed to his hip area, which the teller
interpreted to mean that the robber was threatening him with a weapon. The teller then handed the
robber $2,240, and the robber left the area.

Counsel for the government makes several proffers to tie the defendant to the October 5th
robbery. First, the government proffers that an FBI agent, who recovered a bank surveillance video
of the incident and interviewed defendant Fisher upon his arrest, is prepared to testify at trial that
defendant Fisher is the robber depicted in the surveillance video. Second, the government proffers
that an FBl laboratory recovered latent fingerprints on the demand note that match defendant
Fisher’s fingerprints Third, the prosecution proffers that after Mr. Fisher was arrested in

connection with the robbery and waived his Miranda rights, he admitted to robbing the bank and

 

 

prepared to testify that a bank surveillance video ties the defendant to the robbery; two witnesses
have identified defendant as the robber when presented with a photo array; and defendant’s finger
prints were found on the demand note. Moreover, defendant confessed to the robbery after he was
taken into custody.

Third, defendant’s history and characteristics neither heavily favors nor weighs against
pretrial detention. Although defendant does not have a long criminal history, he was convicted of
committing an offense during supervised release and has a domestic violence simple assault
conviction on his record. In response, defendant highlights that the conviction occurring during
release was for simple marijuana possession and that the domestic violence conviction related to
spanking. Further, defendant emphasizes that in the past, he successfully completed terms of Court
supervision. The Court finds that even if on a whole, this factor favors pretrial release, it is
insufficient to outweigh the other more commanding features of the record.

Lastly, the criminal indictment against defendant Fisher relates to armed robbery, which
favors pretrial detention under the statute’s fourth and final factor, the danger posed to the
community. See 18 U.S.C. 3 l42(g)(4). Defendant allegedly threatened to use a firearm in
connection with a bank robbery, strongly suggesting his release would pose a danger to the
community, particularly to employees and patrons of`banks.

Although the defendant has raised facts and arguments to counter the Court’s central
finding, they are insufficient to overcome the weight of the government’s proffers, even under the
more demanding clear and convincing evidentiary standard. lt is true that defendant Fisher turned
himself in, has periodically maintained employment, and lacks an extensive history of violent
criminal activity. These factors however, do not overcome the violent and threatening nature of

defendant’s alleged bank robbery and the weight of the government’s evidence against him.

IV. Conclusion

On the basis of the foregoing findings of fact and reasons, it is hereby:

ORDERED that defendant Fisher will be held without bond pending trial. lt is further

ORDERED that defendant Fisher will be committed to the custody of the Attorney
General for confinement in a corrections facility separate, to the extent practicable, from persons
awaiting or serving sentences or being held in custody pending appeal. It is further

ORDERED that defendant Fisher be afforded a reasonable opportunity for private
consultation with counsel. lt is further

ORDERED that on order of this Court or on request of an attorney for the Govemment,
the person in charge of the corrections facility in which defendant Fisher is confined deliver

defendant Fisher to a United States marshal for the purpose of an appearance in connection with a

court proceeding.

IT IS SO ORDERED.

    

R CE C. LAMBERTH
United States District Judge

Date: 47 // 6